Cowen, J.
I am of opinion that the statute relating to double costs in suits against public officers (2 R. S. 617, § 24, subd. 1) does not apply to a case of this kind. The provision is, that double costs may be recovered by the defendant, where judgment is rendered in his favor upon verdict, demurrer, writ of error &c. Here the plaintiff in error—not the defendant— asks for double costs. My recollection is that this question was passed upon by the court some time ago.
*547Cowen, J. That is probably the case to which I referred. I think it was submitted to all the judges in consultation, and that we concurred in denying the motion for the reasons already stated.
Motion denied.